Citation Nr: 1538457	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 30, 2012 and in excess of 70 percent for posttraumatic stress disorder from August 30, 2012 ("PTSD").  

2.  Entitlement to an initial evaluation in excess of 10 percent for bulimia nervosa ("eating disorder").  

3.  Entitlement to a total disability rating based on individual unemployability.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1978 to September 1981 and from September 1992 to May 1994.  

This case comes to the Board of Veterans' Appeals (Board) from March 2012 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) Hartford, Connecticut.  

During the course of her appeal, the RO increased her evaluation from 50 percent to 70 percent with an effective date August 30, 2012 in a January 2013 rating decision.  As this increase does not constitute a full grant of the benefit sought, the Board concludes that the initial rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Additionally, a December 2013 rating decision granted a temporary total evaluation effective February 25, 2013 until March 31, 2013.  The 70 percent evaluation was reinstated beginning April 1, 2013.  The time period during the temporary total evaluation is not on appeal.

The issues of PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's bulimia nervosa is manifested by symptoms of binge eating followed by self-induced vomiting or other measures to prevent weight gain, with a diagnosis of an eating disorder and incapacitating episode of up to two weeks but less than six weeks total during per year.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bulimia nervosa have been met for the entire period on appeal.  38 U.S.C.A. §§115, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9521.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589   (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for an eating disorder, specifically bulimia nervosa.  Service connection for an eating disorder was granted by a January 2013 rating decision and an initial 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9521.  The Veteran has asserted that her disorder is much worse than her current disability rating and that an increase is warranted.  

Under diagnostic Code 9521, the rating criteria for bulimia nervosa is as follows: 
Self-induced weight loss to less than 80 percent of expected minimum weight, with incapacitating episodes of at least six weeks total duration per year, and requiring hospitalization more than twice a year for parenteral nutrition or tube feeding, a 100 percent rating. 

Self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of six or more weeks total duration per year, a 60 percent rating.

Self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of more than two but less than six weeks total duration per year, a 30 percent rating. 

Binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight, with diagnosis of an eating disorder and incapacitating episodes of up to two weeks total duration per year, a 10 percent rating. 

Binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight with diagnosis of an eating disorder, but without incapacitating episodes, a 0 percent rating. 

The note to Diagnostic Code 9521 explains that "an incapacitating episode is a period during which bed rest and treatment by a physician are required."  38 C.F.R. § 4.130, Diagnostic Code 9521 (2014).

The Veteran was afforded an examination for her eating disorder in February 2012.  The examiner described the Veteran's symptoms that began with the onset of binging and purging in the Army, with chronic course since that time.  She is stated to have an obsession with weight and food intake, caloric restriction, and periods of incapacity lasting up to one day.  As a result, the Veteran has multiple complications due to caloric restriction.  Binging continues daily, with periods of food deprivation for up to 3 days.  

At the examination the Veteran was diagnosed with bulimia described as binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below the minimum weight, with a diagnosis of an eating disorder and incapacitating episodes of up to two weeks total per year.  

Other symptoms that were associated with the Veteran's disability are chronic guilt and self-disgust.  The examiner also noted that the Veteran lost days from work due to fatigue and other symptoms resulting from malnourishment.   

The Veteran submitted many statements in support of her claim that describe her eating disorder developing as a result of a personal trauma that she endured in service.  She stated that she moves between barely eating and purging.  

A mental health progress note dated October 2011, states that the Veteran has a fear of becoming fat and thinks that she is fat.  She admitted to withholding meals and purging about once per week.  Further there is evidence from her medical records that show her weight as low as 113 and as high as 123 pounds.  

The symptoms reflected by the February 2012 examination and mental health treatment notes all indicated that the Veteran suffers from a moderate form of bulimia and there is sufficient evidence that the her eating disorder approximates a 30 percent evaluation due to her incapacitating episodes.  The Board observes that a higher rating is not warranted because there is no evidence that she has incapacitating episodes of six or more weeks total duration per year.  

As such, the Board finds that the criteria for a 30 percent evaluation for the Veteran's service-connected eating disorder have been met, but not greater, for the entire period on appeal.  38 C.F.R. § 4.7, Diagnostic Code 9521; see generally Mauerhan v. Prinicipi, 16 Vet. App. 436.  

Additional Considerations 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993). 

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's eating disorder, namely binge eating, self-induced vomiting, weight loss, and incapacitating episodes are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § § 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, with respect to the increased initial evaluation claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that notice intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, VA's duty to notify has been satisfied through a September 2012 notice letter sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review by sending out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in February 2012.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examination adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as an examination and they provide a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159.  


ORDER

Entitlement to a 30 percent evaluation, but not greater, for bulimia nervosa is granted for the entire period on appeal.





REMAND

The Veteran has asserted that she is entitled a higher evaluation for her service connected PTSD.  She has been evaluated as 50 percent disabling prior to August 30, 2012 and 70 percent disabling since August 30, 2012.  Prior to making a determination on the merits of the Veteran's claim, the Board has determined that further development is necessary.  

The Veteran has asserted in many statements that her service-connected PTSD is more severe than her current disability rating and she has recently claimed that the severity of her symptoms has increased since the last VA examination in November 2012.  

Specifically, on her February 2014 substantive appeal, she states that she has become more disabled due to her severe depression, nightmares, anxiety, physical and mental anguish; to the extent that she sought treatment for her military sexual assault at a private facility.  She spends most of her time in bed, and is unable to do things like vacuum.  She has to ask her neighbor to come daily and assist her.  She feels worthless because she wants to function and work.  Furthermore, as noted in the Introduction, the Veteran was granted a temporary total evaluation in a December 2013 rating decision due to inpatient hospitalization for PTSD from February to March 2013.  In February 2015, she reported her life revolved around medical appointments, insomnia, nightmares, sweats, suicidal thoughts, medications and side effects.  She reported she lost her employment and self-worth.  

Based upon these statements, the Board finds that a new VA examination is necessary to determine the current severity of her disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Veteran has also filed a claim for TDIU.  However, the Board finds her claim of TDIU to be inextricably intertwined, and thus will wait for the outcome of her mental health examination, as well as her TDIU examination, prior to making a decision on this issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA Mental Health examination for the specific purpose of evaluating the current severity of the Veteran's PTSD.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  

2.  After completing the above, the AOJ should schedule the Veteran for a TDIU examination.  The examiner must be provided with the entire claims file, including a copy of this REMAND, a list of the Veteran's service-connected disabilities, and any VA examination reports obtained in conjunction with this REMAND.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities. 

After completing an examination of the Veteran, and reviewing the record, the VA physician should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of her service-connected disabilities and what impact, if any, these have on the Veteran's occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact her ability to perform sedentary, light-duty, and labor-intensive employment.  A rationale, which considers the clinical and lay evidence of record, should accompany any opinion(s) provided in the report.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


